Title: Thomas Jefferson to Patrick Gibson, 29 March 1812
From: Jefferson, Thomas
To: Gibson, Patrick


          
                  Dear Sir 
                   
                     Monticello 
                     Mar. 29. 12.
          The season of paying my debts now coming upon me I requested you in my letter of the 15th to make some remittances for me, to which I am now to add one of 200.D. to Benjamin Jones of Philadelphia, ironmonger, and another of one hundred and thirty Dollars to Ezra Sarjeant of New York printer. 
                  
                  
                   
                  I
			 do this on the presumption of the sales of my flour, as it gets down, putting you in funds for me.
			 
                  there
			 are still  
                  150. barrels to go down of which Johnson was taking  
                  40 on board yesterday evening. when he returns he will take another load of it and 5. hhds of tobo
          
		  I write by this post to mr Jones & mr Sarjeant to inform them that they may expect their remittances from you within a few days after they shall recieve my letters. Accept the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        